IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HUBERT JACKSON,                          : No. 63 WM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
TREVOR A. WINGARD,                       :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.